Filed pursuant to Rule 424(b)(3) of the Rules and Regulations under the Securities Act of 1933 Registration Statement No. 333-117547 This prospectus supplement ("Supplement") is part of, and should be read in conjunction with, the prospectus of Blyth, Inc. dated July 21, 2004 ("Prospectus"). This Supplement is qualified in its entirety by reference to the Prospectus, except to the extent the information in this Supplement supersedes the information contained in the Prospectus. ANNEX I SELLING STOCKHOLDERS Set forth below is: (1) the name of each selling stockholder and his or her relationship to us during the past three years; (2) the number of shares of common stock that each selling stockholder beneficially owns (assuming that all stock options and Restricted Stock Units ("RSUs") vest within 60 days, although some stock options and RSUs actually vest over a period of time); (3) the number of shares of common stock offered pursuant to this prospectus by each selling stockholder (assuming that all stock options and RSUs are fully vested); and (4) the amount and percentage of the common stock outstanding to be held by such selling stockholder after the completion of the sale of common stock offered pursuant to this prospectus. Notwithstanding their inclusion in this Annex I, all of the selling stockholders expressly disclaim that they are affiliates of Blyth. The selling stockholders are listed in this Annex I, whether or not they have a present intention to sell. Name of Beneficial Owner Relationship to Blyth No. of Shares Beneficially Owned No. of Shares Offered Hereby No. of Shares Owned After Offering Percentage Ownership After the Offering Anne M. Busquet(1) Director 1,500 1,500 0 * Pamela M. Goergen(2) Director 2,756,348 5,125 2,748,973 31.2% Neal I. Goldman(3) Director 10,125 5,125 5,000 * Carol J. Hochman(4) Director 6,250 6,000 250 * Wilma H. Jordan(5) Director 5,375 4,625 750 * James M. McTaggart(6) Director 3,475 2,625 850 * Howard E. Rose(7) Director 15,361 4,750 10,611 * Robert H. Barghaus(8) Vice President and Chief Financial Officer 14,522 12,577 1,945 * Anne M. Butler (9) Vice President of the Company and President of Partylite Worldwide 25,375 24,791 584 * Robert B. Goergen, Jr.(10) Vice President of the Company and President of the Multi-Channel Group and Corporate Development Group 829,532 16,308 813,224 9.2% *Represents less than 1% (1) The "Number of Shares Beneficially Owned" includes 1,500 RSUs. (2) The "Number of Shares Beneficially Owned" includes 98,595 shares held by Mrs. Goergen and 2,652,628 shares held by Robert B. Goergen (Mrs. Goergen’s husband), 2,875 stock options and 2,250 RSUs.Mrs. Goergen disclaims beneficial ownership of the shares held by her husband. (3) The "Number of Shares Beneficially Owned" includes 5,000 shares held by Mr. Goldman, 2,875 stock options and 2,250
